DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claim 1-9 in the reply filed on 30 April 2021 is acknowledged.  The traversal is on the ground(s) that the International Searching Authority did not find lack of Unity of Invention over Pipard and that searches from one Group would necessarily produce results for the other and therefore Unity of Invention is not lacking.  This is not found persuasive because as the International Search Report is only for the purpose of identifying prior art (MPEP 1844) and is nonbinding on the Office (MPEP 1893.03(e)). If an examiner finds that a national stage application lacks unity of invention, the examiner may require an election and burden of search is not germane to applications filed under 35 USC 371 (MPEP 1893.03(d)).  As Pipard demonstrated the inventive feature is neither novel nor inventive over the prior art a posteriori, the Groups lack Unity of Invention.  
The requirement is still deemed proper and is therefore made FINAL.
In the event of allowable subject matter rejoinder of the withdrawn claims will be reconsidered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pipard et al. (WO2016005780 – cited by applicant using US 2017/0183753 as an English language translation).
Considering claim 1, Pipard teaches hot rolled steel sheets with a composition by weight of C: 0.04-0.08%, Si: 0.1-0.3%, Mn: 1.2-1.9%, Al: 0.005-0.1%, Cr: 0.15-0.6% when Mo ranges from 0.05-0.11%, Mo: 0.05-0.35%, Nb: ≤0.045%, Ti: 0.07-0.125, N: 0.002-0.01%, P ≤0.020%, S ≤0.004%, balance Fe and impurities (abstract).  The steel has a hole-expansion ratio (Ac) greater than or equal to 45%, a yield stress greater than 680 MPa, and a maximum tensile strength Rm ranging from about 787-893 MPa, and a total elongation at failure of about 13.3-19.0% (Paragraph 17; Table 2b).  The microstructure of the steel sheet is greater than 70% granular bainite, less than 20% ferrite, the remainder being lower bainite, martensite, and residual austenite up to 5% (Paragraph 20).  The contents of Ti, Nb, N, C, and S overlap the claimed conditions.
While not teaching a singular example of the instantly claimed hot rolled flat steel product, this would have been obvious to one of ordinary skill in the art in view of the teachings of Pipard as this is considered to be a conventionally known composition for hot rolled steel sheets and one would have had a reasonable expectation of success.  Further, the composition disclosed by Pipard overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in prima facie case of obviousness exists.  See MPEP 2144.05.  While not disclosing the yield strength as Rp0.2 as claimed, the steel with composition disclosed by Pipard is substantially identical to that which is claimed and therefore one would expect the steel of Pipard to possess the claimed yield strength as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Considering claim 2, Pipard teaches where the composition comprises Ti: 0.07-0.125 (Paragraph 18) and N: 0.002-0.01% (Paragraph 19) which corresponds to a range of 7-62.5.  See MPEP 2144.05.
Considering claims 3-4, Pipard teaches a substantially identical composition and where the microstructure of the steel is at least 70% granular bainite as outlined above.  The vanadium content is optionally 0.001-0.2% by weight (Paragraph 103).  The steel of Pipard is taught to be cooled at a rate 50-150 ˚C/sec (Paragraph 70).  The composition and bainite content overlap that which is claimed, the vanadium content overlaps that which is disclosed in instant Table 1, and the cooling rate overlaps that which applicant discloses in the first full paragraph of p.27 of the originally filed specification.  As such, one would reasonably expect the steel sheet of Pipard to possess the claimed absolute value of (Hv –HvB)/Hv and (HvB –HvF)/HvF, absent an objective showing.  See MPEP 2112.01.
Considering claim 5, Pipard teaches where the C content ranges by weight from 0.04 ≤ C ≤ 0.08% (Paragraph 163).  See MPEP 2144.05.
Considering claim 6
Considering claim 7, Pipard teaches where the Nb content is ≤ 0.045% (Paragraph 170).  See MPEP 2144.05.
Considering claim 8, Pipard teaches where the Ti content is 0.07 ≤ Ti ≤ 0.125% (Paragraph 166).  See MPEP 2144.05.
Considering claim 9, Pipard teaches where the steel may be Zn-coated by a hot dip process (Paragraph 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nakamura et al. (US 2013/0061989), Hammer et al. (US 2015/0203946), and Schulz et al. (US 2019/0316222) teach similar steels as that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784